Citation Nr: 1510880	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-27 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for Parkinson's disease. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3. Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2010 rating decision denied service connection for Parkinson's disease, and the January 2012 rating decision denied entitlement to special monthly compensation based on aid and attendance.  A December 2011 letter form the RO informed the Veteran that the issue of TDIU was on appeal with the issue of entitlement to service connection for Parkinson's disease; a September 2013 statement of the case found the issues were inextricably intertwined and denied entitlement to service connection for Parkinson's disease and TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In various statements, the Veteran has alleged his Parkinson's disease was caused by his exposure to Agent Orange and other toxic substances, including polychlorinated biphenyl (PCB), in service.  He asserts such exposure resulted from the use of such substances in firefighter training and from being stationed at Davisville, Rhode Island; Marinette, Wisconsin; McMurdo Station, Antarctica; and Christchurch, New Zealand, while such substances were used and stored there.

In a May 2007 treatment note, a private physician diagnosed Parkinson's disease and noted the Veteran's most significant risk factor would be exposure to toxic compounds.  He noted the most significant would be mercury.  In a letter received in February 2010, another private physician opined his only risk factor for developing Parkinson's disease was his exposure to toxic chemicals, including Agent Orange, in service.  

In a June 2010 response to the RO's request to furnish any documents showing exposure to herbicides, the Joint Services Records Research Center (JSRRC) indicated there were no records of exposure to herbicides.  In September 2013, the RO requested the JSRRC to research whether the Veteran was exposed to Agent Orange when he served in Davisville, Rhode Island; Antarctica; and Christchurch, New Zealand.  In a September 2013 response, the JSRRC informed the RO that the request had not been researched because the RO failed to provide the Veteran's complete units of assignment.  The RO considered the response a negative finding and did not follow up.  In a May 2014 response, the JSRRC indicated a review of Department of Defense records did not show Davisville, Rhode Island, was a location that used, tested, disposed of, or stored Agent Orange or other herbicides in 1972.  As such, a remand is necessary to provide the JSRRC with the Veteran's specific unit assignments and dates of service in Marinette, Wisconsin; McMurdo Station, Antarctica; and Christchurch, New Zealand.  

On remand, research regarding whether the Veteran was potentially exposed to toxic chemicals other than Agent Orange, including PCBs and mercury, while performing his duties as a firefighter should also be conducted.

The Board must defer final adjudication of the issues of entitlement to TDIU and entitlement to special monthly compensation based on aid and attendance because they are inextricably intertwined with the issue of entitlement to service connection for Parkinson's disease.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to verify, including with the JSRRC, the Veteran's claimed exposure to herbicides, including in Marinette, Wisconsin; McMurdo Station, Antarctica; and Christchurch, New Zealand.  The Veteran's specific unit information and dates of service with respect to each duty station should be provided with the request to the JSRRC.

2. Attempt to identify through any appropriate location, including the appropriate service department, what types of chemicals the Veteran was potentially exposed to, including PCBs and mercury, while undergoing firefighter training in 1970.    

3. Based upon the findings made in response to directives (1) and (2), the AOJ should make a finding of fact whether the Veteran was exposed to herbicides or any other identified toxic substances in service.  If the Veteran was found to not be exposed to herbicides and/or another toxic substance in service, issue a formal finding of fact to that effect.  If the Veteran was found to be exposed to herbicides or another identified toxic substance in service, forward the claims file and a list of any such identified exposures to a VA examiner for an opinion regarding the nature and likely etiology of the Veteran's Parkinson's disease.  

4. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues of entitlement to service connection for Parkinson's disease, entitlement to TDIU, and entitlement to special monthly compensation based on aid and attendance.  If any benefit sought is not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




